Name: Council Regulation (EC) NoÃ 1532/2006 of 12 October 2006 on the conditions for certain import quotas of high quality beef
 Type: Regulation
 Subject Matter: animal product;  America;  tariff policy;  trade;  world organisations;  trade policy
 Date Published: nan

 14.10.2006 EN Official Journal of the European Union L 283/1 COUNCIL REGULATION (EC) No 1532/2006 of 12 October 2006 on the conditions for certain import quotas of high quality beef THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, Having regard to the proposal from the Commission, Whereas: (1) It is advisable to adopt measures that would ensure compliance with the conditions for certain tariff quotas for imports of high quality beef into the Community. (2) Discussions with the countries exporting high quality beef within the EC-WTO tariff quotas of 11 000 t, 5 000 t and 4 000 t respectively have revealed the need to better adapt the import conditions for these quotas. (3) To clarify the situation, it is appropriate to allocate the relevant tariff quotas for which Argentina, Brazil and Uruguay are the sole suppliers to the respective country. (4) The Commission should subsequently adopt definitions which are more easily auditable and verifiable in accordance with the procedure foreseen in Article 32(1) of Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (1) so as to allow for an ex post verification and audit of the definition compliance, without changing the basic import conditions, HAS ADOPTED THIS REGULATION: Article 1 The conditions for the EC-WTO tariff quotas of 11 000 t, 5 000 t and 4 000 t respectively for imports of high quality beef of CN codes 0201 30 00, 0202 30 90, 0206 10 95 and 0206 29 91 into the Community shall apply as specified in the Annex to this regulation. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 12 October 2006. For the Council The President S. HUOVINEN (1) OJ L 160, 26.6.1999, p. 21. ANNEX Description of product Tariff item numbers Quota and in-quota tariff rate Other terms and conditions Boneless high quality meat of bovine animals, fresh or chilled ex 0201 30 00 11 000 t 20 % High quality meat of bovine animals, fresh or chilled, supplying country: Argentina Edible offal of bovine animals: thick skirt and thin skirt, fresh or chilled ex 0206 10 95 Qualification for the quota is subject to conditions laid down in the relevant Community provisions Boneless high quality meat of bovine animals, fresh or chilled ex 0201 30 00 5 000 t 20 % High quality meat of bovine animals, fresh, chilled or frozen, supplying country: Brazil Boneless high quality meat of bovine animals, frozen: Qualification for the quota is subject to conditions laid down in the relevant Community provisions  Other ex 0202 30 90 Edible offal of bovine animals:  Thick skirt and thin skirt, fresh or chilled ex 0206 10 95  Thick skirt and thin skirt, frozen ex 0206 29 91 Boneless high quality meat of bovine animals, fresh or chilled ex 0201 30 00 4 000 t 20 % High quality meat of bovine animals, fresh, chilled or frozen, supplying country: Uruguay Boneless high quality meat of bovine animals, frozen: Qualification for the quota is subject to conditions laid down in the relevant Community provisions  Other ex 0202 30 90 Edible offal of bovine animals:  Thick skirt and thin skirt, fresh or chilled ex 0206 10 95  Thick skirt and thin skirt, frozen ex 0206 29 91